Title: To Alexander Hamilton from Oliver Wolcott, Junior, 29 February 1792
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Treasury Department, Comptroller’s Office, February 29, 1792. Sends report on memorial of Samuel Fowler. States: “Though there is not any recollection of the particular Certificate presented by Saml Fowler and defaced at the Treasury, yet from the circumstances now stated, it is evident that said Certificate was a forgery and not chargeable to the public. That the negligence imputed by the memorialist to the Commissioner and malconduct of his Clerks, appears to be altogether without foundation.”
